DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 5-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (US 9378717 B2) in view of Kim et al. (US 8847757 B2) and Izen et al. (US 8198526 B2).
	Regarding claim 1, Fong discloses a system (Figs. 2, 3 and 11) suitable for use as a musical instrument system (Abstract), the system comprising: at least one sensor (66); at least one control surface (48) configured to interface with the at least one sensor (col. 9, lines 10-23); at least one controller (e.g., 40 in Fig. 3) configured to interface with the at least one sensor; at least one program module configured to interface with the at least one sensor (col. 7, lines 31-67); a base (e.g., 14b in Fig. 11), wherein the at least one sensor and the at least one control surface are positionable on the base (Fig. 11); and at least one data processor (42) configured to interface with the at least one sensor, the at least one control surface, and the at least one program 
	Fong does not mention explicitly: the at least one sensor is configured to transmit data simultaneously in gradual increments when triggered by an object placement, wherein the gradual data increments transmitted by the at least one sensor gradually changes as a distance between the object and the at least one sensor changes.
	Kim discloses a system (Figs. 1 and 2) suitable for use as a musical instrument system (col. 1, lines 34-46), the system comprising: at least one sensor configured to transmit data simultaneously in gradual increments when triggered by an object (e.g., a user's hand) placement, wherein the gradual data increments transmitted by the at least one sensor gradually changes as a distance between the object and the at least one sensor changes, wherein the transmitted data controls playing and manipulating sounds, effects and/or parameters in accordance with the object placement and the object motion (col. 3, lines 24-28; col. 6, lines 12-41; col. 9, lines 37-48).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s teaching of the at least one sensor and the related configuration into the invention of Fong to arrive at the claimed invention. Doing so would provide a system suitable for use as a musical instrument system for detecting light through a proximity sensor in a function of playing musical 
The combination of Fong and Kim is silent on: wherein the gradual data increments transmitted by the at least one sensor gradually changes in accordance with the object motion velocity.
Izen discloses a system (e.g., Fig. 1A) suitable for use as a musical instrument system, comprising: at least one sensor configured to transmit data simultaneously in gradual increments when triggered by an object (strikers 114a and/or 114b) placement, wherein the transmitted data controls playing and manipulating sounds, effects and/or parameters in accordance with the object placement and the object motion velocity (col. 10, line 61 – col. 11, line 20; col. 12, lines 45-63).
It would have been obvious to one ordinary skill in the art to modify the combination of Fong and Kim to detect motion velocity of the object in question and further incorporate the detected data of object motion velocity into the transmitted data, as taught by Izen, to arrive the claimed invention. Doing so would allow the characteristics of motion of the object such as the object’s acceleration, velocity, and/or direction may be used to generate control signals to be used for a variety of purposes, including controlling generation of a sound and/or desired sound effect (Izen, col. 13, lines 43 – col. 14, line 4). 
	Regarding claims 2-3 and 5-8, Fong discloses: wherein the at least one controller further comprises a remote controller (col. 7, lines 49-67), the remote controller structured to utilize motion sensing technology (col. 9, lines 4-23); wherein the system further comprises at least one computer system (CPU in Fig. 3) configured to process 
	Regarding claims 9-11 and 13-16, Fong in view of Kim render the claimed invention obvious (see discussion for claims 1-3 and 5-8 above).
	Regarding claims 17-20, Fong in view of Kim render the claimed invention obvious (see discussion for claims 1-3 and 5-8 above).
4.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Kim et al. and Izen et al., further in view of PICCIONELLI et al. (US 20170103742 A1).
	Regarding claims 4 and 12, the combination of Fong/Kim/Izen does not mention expressly: wherein the system further comprises at least one accelerometer and/or at least one gyroscope configured to sense rotation and/or orientation of the system.  
	PICCIONELLI discloses a system (e.g., Fig. 3) suitable for use as a musical instrument system and a method for practicing the system, the system comprising: at least one sensor (30 within drumstick tip 28, see Fig. 1A); at least one control surface (tip 28) configured to interface with the at least one sensor; at least one controller (drumstick controller 10) configured to interface with the at least one sensor; wherein the system further comprises at least one accelerometer and/or at least one gyroscope configured to sense rotation and/or orientation of the system (para. 0045). 


Response to Arguments
5.	Applicant's arguments received 03/06/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-4 as set forth above in this Office action.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837